Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Town Board of Huntington, dated December 19, 1978, which, after a hearing, found the petitioner guilty of certain misconduct and dismissed him from his position. Determination confirmed, without costs or disbursements, and proceeding dismissed on the merits. There was substantial evidence to support the determination, and the punishment, under the circumstances, was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Petitioner suffered no prejudice as a result of the hearing officer’s refusal to issue a subpoena since his attorney had the right to issue subpoenas to compel witnesses to attend and testify in this administrative proceeding (see CPLR 2302, subd [a]; State Administrative Procedure Act, § 304, subd 2). Petitioner’s contention that a hearing officer, other than the one who found him guilty of impropriety on a *574recent prior occasion, should have conducted the proceedings is without merit. Moreover, he was offered a reasonable opportunity for a short adjournment for the purpose of obtaining a substitute hearing officer and he declined. We find that the petitioner was afforded a fair hearing. Damiani, J. P., Gibbons and Gulotta, JJ., concur.